Citation Nr: 9929453	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-25 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the maxilla, nose and left orbit, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for facial scars, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for sinusitis with 
headaches, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for scars as a 
residual of a left leg injury, currently evaluated as 
noncompensably disabling.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to May 
1969, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and April 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In the February 
1997 rating action, the RO denied entitlement to ratings in 
excess of 10 percent for the veteran's service-connected 
residuals of a fracture of the maxilla, nose and left orbit; 
healed asymptomatic scars of the face; and sinusitis with 
headaches.  In the April 1997 rating action, the RO denied a 
compensable rating for scars as a residual of a left leg 
injury; service connection for PTSD; and a petition to reopen 
a claim for service connection for diabetes mellitus-claimed 
as secondary to exposure to Agent Orange.  The veteran timely 
appealed these determinations to the Board.


The Board notes that, in September 1994, the RO initially 
denied the veteran's claim for service connection for 
diabetes mellitus secondary to exposure to Agent Orange, 
under the new regulations that had recently become effective 
for adjudicating such claims.  Although the veteran did not 
appeal that decision, subsequent to that determination, the 
interpretation of those regulations was changed so as to 
permit a claimant to submit evidence showing that a claimed 
disability was directly related to that exposure under the 
provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303, 
regardless of whether VA recognized the condition as a 
disorder for which presumptive service connection was 
available.  See Brock v. Brown, 10 Vet. App. 155, 160 (1997); 
see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Accordingly, the Board concludes that the claim must be 
considered on a de novo basis and, thus, has recharacterized 
this issue on the title page.  See Spencer v. Brown, 4 Vet. 
App. 283, 289 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), 
cert. denied, 115 S. Ct. 61 (1994).

Also, in his August 1997 Substantive Appeal (on VA Form 9, 
Appeal to the Board), the veteran requested a hearing before 
a Member of the Board in Washington, DC.  In January 1999, 
the veteran was notified that the hearing was scheduled to 
take place in March 1999.  Although the hearing notice was 
not returned as undeliverable, the veteran failed to report 
for the hearing.  Since that time, there is no indication in 
the record that the veteran has requested that the hearing be 
rescheduled.  Under the circumstances, the Board determines 
that the veteran's request for a Board hearing is withdrawn.  
See 38 C.F.R. § 20.702 (1998).

The Board's decision on the claim for service connection for 
PTSD is set forth below.  However, the veteran's claims of 
entitlement to increased ratings for his service-connected 
residuals of a fracture of the maxilla, nose and left orbit; 
facial scars; sinusitis with headaches; scars as a residual 
of a left leg injury; as well as his claim for service 
connection for diabetes mellitus due to Agent Orange 
exposure, are addressed in the REMAND following the ORDER 
portion of the DECISION.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service personnel records clearly establish 
that he engaged in combat with the enemy during the Vietnam 
War.

3.  The medical evidence of record indicates that the veteran 
has PTSD as a result of his combat service in Vietnam, and 
that his current symptoms are related to such experiences.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, as a diagnosis of PTSD 
currently is of record, the veteran has met his initial 
burden of showing that his claim for service connection for 
PTSD is "well grounded," meaning he has submitted evidence 
sufficient to show that the claim is at least "plausible...or 
capable of substantiation."  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  In addition, the Board is satisfied 
that all relevant facts have been properly developed 
concerning this claim, and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5107(a).  In this regard, the 
Board acknowledges that, during his August 1998 hearing 
before a hearing officer at the RO, the veteran reported that 
he was receiving treatment for his PTSD at the Charleston, 
South Carolina, VA Medical Center, and that the records of 
his treatment at that facility, subsequent to February 1997, 
have not been associated with the claims folder.  However, in 
light of the fact that the Board has reached a favorable 
disposition in the current appeal, i.e., the establishment of 
service connection for PTSD, the Board finds that the veteran 
is not prejudiced by its review of the claim on the basis of 
the current record.  See Allday v. Brown, 7 Vet. App. 517, 
530 (1995) (the duty to assist does not extend to seeking 
records that would make no difference in the outcome of the 
appeal).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-
395 (1996); and 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. 
§ 3.303(a) (which govern claims for service connection, 
in general).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," established, for example, by 
recognized military combat citations or other official 
records.  The Court has repeatedly instructed that VA must 
make a specific finding as to whether the veteran engaged in 
combat.  See Gaines v. West, 11 Vet. App. 353, 359 (1998); 
Cohen, 10 Vet. App. at 145; Zarycki, 6 Vet. App. at 98.  If 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f) (1995); 
Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony or statements.  See Cohen, 10 Vet. App. at 147; 
Zarycki, 6 Vet. App. at 98.  

In his statements and August 1998 hearing testimony, the 
veteran essentially asserts that service connection is 
warranted for PTSD because he has this disorder as a result 
of his combat experiences while serving in the Republic of 
Vietnam.  A review of the veteran's service personnel records 
shows that, between December 1966 and July 1967, he took part 
in numerous operations against insurgent Viet Cong 
guerrillas, and that in January 1967 he "participated in 
combat operations against insurgent Viet Cong [in] Loc Quang 
Ngai Provience RVN."  Further, the veteran's DD Form 214 
indicates that he served in the United States Marine Corps in 
Vietnam and that his MOS (military occupational specialty) 
was mortarman.

Pertinent VA treatment records, dated from October 1996 to 
January 1997, show that he received treatment for psychiatric 
problems.  A primary care report, dated in December 1996, 
reflects that he was diagnosed as having chronic PTSD; major 
depression; alcohol dependence, in full remission; and 
cannabis abuse.  In addition, VA outpatient treatment records 
indicate that PTSD was to be ruled out.

In March 1997, the veteran was afforded a formal VA 
psychiatric examination.  During the examination, the veteran 
provided a history of having served in Vietnam as a mortarman 
and section leader.  He stated that, while serving there, 
he participated in combat "almost daily" and that he was 
afraid of being killed.  In addition, the veteran reported 
that he was awarded the Vietnam Commendation Medal and the 
Medal for Good Conduct.  The veteran further stated that, 
subsequent to his discharge from service, he has had a poor 
relationship with his children and that he abused alcohol 
until approximately three years earlier.  In addition, he 
indicated that, until approximately three years earlier, he 
had occasionally used marijuana and cocaine.  In addition, he 
reported that he initially began seeking treatment for his 
psychiatric problems approximately two months prior to the 
examination.  He stated that, since ceasing the use of 
alcohol, his irritability and nightmares had increased.  The 
veteran also reported that his wife no longer slept with him 
because she feared for her physical safety.  In addition, he 
said that he avoided crowds and had a sense of a 
foreshortened future, difficulty sleeping, anger outbursts, 
difficulty concentrating, hypervigilance, an exaggerated 
startle response, paranoia, and decreased energy and 
appetite.  The examiner noted the veteran's history of 
alcohol and drug abuse and indicated that such use often 
can mask PTSD symptoms.  In addition, the examiner stated 
that the veteran had symptoms of the disorder and diagnosed 
him as having mild PTSD-presumably due to his combat 
experiences as no other stressors were reported.  The veteran 
also was diagnosed as having alcohol dependence, marijuana 
abuse and cocaine abuse, all of which were in remission.

Based on this evidence, the Board finds that service 
connection for PTSD is warranted.  In reaching this 
conclusion, the Board observes that the veteran has satisfied 
all three elements necessary for a claim for service 
connection for PTSD.  The evidence reflects a clear current 
diagnosis of the disorder.  In addition, official military 
records show that the veteran engaged in combat with the 
enemy, and his alleged stressor is combat-related, and as 
such, his testimony and statements are accepted as conclusive 
evidence of the stressor's occurrence.  Finally, in the 
March 1997 VA psychiatric examination report, the examiner 
diagnosed the veteran as having PTSD, and the Board presumes 
that the diagnosis is predicated upon the only reported 
stressor, i.e., combat, and thus it provides the requisite 
medical evidence of a link between the veteran's current 
symptomatology and the claimed in-service stressors.  See 
38 C.F.R. § 3.304(f).  


ORDER

Service connection for PTSD is granted.



REMAND

Also before the Board are the veteran's claims for increased 
ratings for the service-connected residuals of a fracture of 
the maxilla, nose and left orbit; healed asymptomatic scars 
of the face; sinusitis with headaches; and scars as a 
residual of a left leg injury; as well as his claim for 
service connection for diabetes mellitus, asserted as due to 
exposure to Agent Orange.  A review of the claims file 
reveals that each of these issues must be remanded for 
further development and adjudication.

With regard to his increased rating claims, the Board 
observes that, during the course of his appeal, the veteran 
was afforded only one examination-a VA general medical 
examination-which attempted to address the current severity 
of each of his disabilities.  However, because the 
examination report, dated in March 1997, does not include 
sufficient information to assess the severity of any of the 
conditions at issue, a remand for more comprehensive 
examinations is warranted.  See Fenderson v. West, 
12 Vet. App. 119, 127 (1999); Goss v. Brown, 9 Vet. App. 109, 
114 (1996).

In addition, in several statements, the veteran asserts 
entitlement to an increased rating for the scars on his left 
leg due to left knee pain and residual functional impairment.  
As such, it appears that the veteran is asserting an informal 
claim for service connection for a left knee disability as a 
residual of the in-service left leg injury.  In this regard, 
a review of the service medical records reveals that, in 
September 1967, while riding as a passenger in a jeep that 
collided with a six-ply truck, the veteran sustained multiple 
bodily injuries.  The in-service hospitalization report, 
dated in December 1967, shows that, subsequent to the two-
month hospitalization, the veteran was diagnosed as having, 
among other conditions, "bursitis of left patella tendon 
attachment to tibial tubercle."  In addition, during the 
March 1997 VA general medical examination, the veteran 
reported that he had had chronic left knee problems since the 
in-service motor vehicle accident, and the examiner opined 
that the residuals of the accident included decreased 
strength of the left knee.  As such, the veteran may be 
entitled to service connection for a left knee disability as 
a residual of the in-service motor vehicle accident from 
which service connection was established for left leg 
"scars" only.  The RO, however, has not yet considered this 
claim.  Such fact would normally warrant referral of the 
issue to the RO.  However, here the Board notes that 
resolution of the service connection issue could well impact 
on the increased rating claim, and thus a Board decision at 
this time is premature.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998).  This is especially so because the 
veteran's residual left leg scars are currently evaluated as 
noncompensably disabling under Diagnostic Code 7805, which 
provides that the disability is to be rated based upon the 
limitation of function of the part affected, i.e., his left 
knee.

As such, on remand, when considering the veteran's claim for 
a compensable rating for the residuals of his left leg 
injury, if appropriate, the RO should consider all applicable 
diagnostic codes (as noted, the disability is currently 
evaluated only as a scar under Diagnostic Code 7805).  This 
should specifically include consideration of whether the 
residuals of the left leg injury warrant an evaluation for 
musculoskeletal disability affecting the left knee, in lieu 
of, or in addition to the current evaluation, see Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14 (1998)); and whether any 
functional loss attributable due to pain, weakness, excess 
fatigability, or incoordination constitutes a residual of, or 
is attributable to, the left knee.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998) and DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

Prior to having the veteran undergo further examinations, 
however, the RO should obtain and associate with the claims 
folder all pertinent outstanding medical records.  In this 
regard, the Board observes that, although the veteran reports 
that he has been receiving treatment at the Charleston, South 
Carolina, VA Medical Center, records from that facility, 
dated subsequent to February 1997, have not been obtained and 
associated with the claims folder, and must.

With respect to diabetes mellitus claim, as noted in the 
introduction to this decision, the claim initially was denied 
because diabetes mellitus was not included as one of the 
disabilities for which VA determined warranted a presumption 
of service connection on the basis of Agent Orange exposure.  
Indeed, in the September 1994 rating action, the RO stated 
service connection was not otherwise available.  In its 
decision denying the petition to reopen this claim, the RO, 
citing the third criterion (formerly considered by the Board 
in accordance with the Court's case law) indicated that, in 
order to reopen the claim, the new evidence, when viewed in 
the context of all the evidence, both new and old, must 
create a reasonable possibility of a change in outcome of the 
case on the merits.  The RO then reasoned that such was the 
case because diabetes mellitus remained excluded from the 
list of disabilities for which the Secretary had established 
a presumption of service connection due to Agent Orange 
exposure.  However, as noted in the introduction to this 
decision, in light of the change in the interpretation of the 
governing law by the United States Court of Veterans Appeals 
(now known as United States Court of Appeals for Veterans 
Claims) (Court), the claim for service connection for this 
condition as secondary to exposure to Agent Orange must be 
considered on a de novo basis.  Such action is necessary, in 
the first instance, to avoid any prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Furthermore, if the claim is again denied, the RO must 
provide the veteran with a Supplemental Statement of the Case 
containing all pertinent laws and regulations relating to 
claims for service connection asserted as secondary to 
exposure to Agent Orange, to include standard for submitting 
a well-grounded claim for this benefit.  On remand, because 
diabetes mellitus is not a disability for which service 
connection on a presumptive basis is available, the RO should 
also specifically advise the veteran that, in the event the 
claim is not granted, medical evidence of a nexus between his 
military service (to include Agent Orange exposure therein) 
and the condition is needed to support his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); 38 U.S.C.A. § 5103 
(1998).


Accordingly, the Board hereby REMANDS these claims to the RO 
for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran, dated since February 1997, from 
the VA Medical Center in Charleston, 
South Carolina, as well as from any other 
facility or source identified by the 
veteran.  However, if any such records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  If the requested development does not 
yield a favorable medical opinion as to a 
relationship between the veteran's 
diabetes mellitus and his period of 
military service, the RO should 
specifically advise the veteran of the 
need to submit such competent medical 
evidence to support the claim.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the current nature and severity 
of his residuals of a fracture of the 
maxilla, nose and left orbit as well as 
the healed asymptomatic scars of his 
face.  With respect to the residuals of 
the fracture of the maxilla, nose and 
left orbit, the examiner should identify 
all residual impairment attributable the 
service-connected disability.  With 
respect to the veteran's facial scars, 
the examiner should describe any 
disfigurement resulting from the scars 
and include unretouched color 
photographs.  In addition, the physician 
should specifically state whether the 
disability is productive of a marked and 
unsightly deformity of the eyelids, lips 
or auricles.  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly so state.  The 
physician must otherwise set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
typewritten report.

4.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA ear, nose and throat 
examination to determine the current 
nature and severity of his sinusitis with 
headaches.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All pertinent clinical 
findings and tests should be performed.  
The report of the examination should 
reflect consideration of the veteran's 
pertinent medical history and complaints.  
The physician must indicate whether the 
veteran's sinusitis is productive of 
incapacitating episodes requiring 
prolonged (lasting four to six weeks) of 
antibiotic treatment, and if so, the 
frequency of those incapacitating 
episodes.  In addition, the examiner must 
indicate whether the service-connected 
disability is productive of non-
incapacitating episodes of sinusitis 
characterized by headaches, pain, and 
purulent discharge or crusting, and if 
so, the frequency of those non-
incapacitating episodes.  If the examiner 
is unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly so 
state.  The physician must otherwise set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a typewritten report.  

5.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to be afforded a VA 
orthopedic examination to determine the 
current nature, extent and severity of 
the veteran's service-connected residuals 
of an in-service left leg injury.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests, to include range 
of motion studies, should be conducted, 
and all clinical findings should reported 
in detail.  Specifically, the examiner 
should explicitly indicate whether, and 
to what extent, the veteran experiences 
functional loss during flare-ups of pain 
and/or weakness of his left knee (to 
include with use or upon activity), and 
whether it is at least as likely as not 
that such findings are attributable to 
the service-connected disability.  To the 
extent possible, the examiner should 
express functional loss in terms of any 
additional degrees of limited motion.  
In addition, the examiner should describe 
any tenderness, adhesion, or ulceration 
associated with the left leg scar.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  The physician must 
otherwise set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

6.  To help avoid future remand, the RO 
should ensure that the directives of this 
REMAND are fully complied with.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
If any action requested is not taken, or 
are deficient in any manner, appropriate 
corrective action should be undertaken.

7.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should consider each of 
the veteran's claims, on the basis of all 
pertinent evidence of record, and all 
pertinent legal authority, specifically 
to include that cited to above.  In doing 
so, in readjudicating the veteran's claim 
for an increased rating for the residuals 
of the fracture of the maxilla, nose and 
left orbit, the RO should consider 
whether an increased rating is warranted 
pursuant to any applicable Diagnostic 
Code, including under 38 C.F.R. § 4.150.  
In addition, the RO must adjudicate the 
veteran's claim for service connection 
for a left knee disability as a residual 
of the in-service left leg injury.  
Further, the RO must consider the 
veteran's claim of entitlement to service 
connection for diabetes mellitus, 
asserted as due to Agent Orange exposure, 
in light of the Court's decision in Brock 
v. Brown, 10 Vet. App. 155, 160 (1997).  
The RO must provide adequate reasons and 
bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

8.  If the benefits requested by the 
veteran continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.  
However, the veteran and his 
representative are reminded that Board 
review over any issue not currently in 
appellate status (to include the issue of 
entitlement to service connection for a 
left knee disability as a residual of an 
in-service left leg injury) may be 
obtained only if a timely notice of 
disagreement and, after issuance of a 
statement of the case, a timely 
substantive appeal, are filed.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, No. 98-
2267 (U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. 
App. 104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals







